DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/15/2020 and 6/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:  “the plurality of magnets comprises a plurality of permanent magnetsmagnetic array” should read -- the plurality of magnets comprises a plurality of permanent magnets--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US 2015/0204399).
In claim 1, Schmidt discloses a magnetic brake assembly (Fig. 1-13)  for use with a wheel rim (6), the wheel rim (6) rotatable about a rotational axis (axle), the magnetic brake assembly comprising: a rotor (6; [0080]) secured to rotate with the wheel rim (6); a stator (12, 13) secured to be rotationally stationary relative to the rotor (6); one of the rotor (6) and stator (12, 13) comprising an electrically conductive body ([0042]) and the other of the rotor (6) and stator (12, 13) comprising a magnetic array comprising a plurality of magnets ([0041]) configured to generate a magnetic flux; and an actuator (16; [0011-0013]) operably connected to at least one of the electrically conductive body ([0042]) and the magnetic array ([0011-0013]) to selectively effect a brake mode and a non-brake mode, wherein in the brake mode the magnetic array (array of 6) induces eddy currents in the electrically conductive body (body of 12, 13) to cause a magnetic braking force therein when the rotor (6) rotates above a threshold speed and in the non-brake mode the induced eddy currents cause a negligible or no magnetic braking force as the rotor (6) rotates above the threshold speed ([0017-0024]).
In claim 2, Schmidt discloses a friction brake (24, 26) that is actuatable to apply a friction braking force on the rotor (6).
In claim 3, Schmidt discloses wherein the friction brake (24) is actuated by the actuator (16) to apply the friction braking force after the magnetic braking force is applied on the rotor (6).
In claim 6, Schmidt discloses wherein: the actuator (16) comprises a mechanical actuator (screw thread; [0049]) that is configured to effect the brake mode and the non-brake mode by changing a relative position of the magnetic array (6) and the electrically conductive body (12, 13); and wherein positioning the magnetic array (6) and the electrically conductive body (12, 13) closer together increases an amount of the induced eddy currents to effect the brake mode and positioning the magnetic array (6) and the electrically conductive body (12, 13) farther apart decreases an amount of the induced eddy currents to effect the non-brake mode ([0054-0059]).
In claim 19, Schmidt discloses an aircraft landing gear assembly comprising: a nose gear ([0060, 0080]) and a main landing gear (1) comprising a wheel (tire) rotatable about a rotational axis (axle); and the wheel (tire) fitted with the magnetic brake assembly of claim 1.
In claim 20, Schmidt discloses a method of braking a rotating wheel rim (6) using a magnetic brake assembly (Fig. 1-13) that comprises a rotor (6; [0080]) secured to rotate with the wheel rim (6), a stator (12, 13) secured to be rotationally stationary relative to the rotor (6), wherein one of the rotor (6) and stator (12, 13) comprises an electrically conductive body ([0042]) and the other of the rotor (6) and stator (12, 13) comprises a magnetic array ([0011-0013]) configured to generate a magnetic flux, the method comprising: causing the magnetic array (6) to induce eddy currents in the electrically conductive body (12, 13) to effect a magnetic braking force on the rotor (6) as the wheel rim rotates ([0017-0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2015/0204399) in view of Hunstable et al. (US 2018/0278134).
In claim 17, Schmidt teaches the assembly of claim 1; furthermore Schmidt teaches wherein there comprises multiple sets of stators (12a, 12b; [0046-0048]) actuatable between the brake mode and the non-brake mode, wherein for each set, the stator (12a, 12b) comprises an electrically conductive body.
Schmidt does not teach wherein each set comprises respective rotors, wherein for each set the rotor comprises a magnetic array comprising a plurality of magnets configured to generate a magnetic flux.
However, Hunstable teaches an assembly (Fig. 2B) that plural rotors may be used in conjunction with the stators ([0039]).
Since Schmidt teaches that the rotor (6) comprises a magnetic array comprising a plurality of magnets ([0041]) configured to generate a magnetic flux, it would have been obvious to one skilled in the art before the effective filing of the claimed invention to have modified the assembly of Schmidt to have each set comprising respective rotors, wherein for each set the rotor comprises a magnetic array comprising a plurality of magnets configured to generate a magnetic flux, in order to create various braking modes such as gradual or full braking of the assembly (Hunstable; [0122-0123])
In claim 18, Schmidt teaches the assembly of claim 1, with the exception of wherein the electrically conductive body is embedded with one or more ferromagnetic cores configured to increase the magnetic flux through the electrically conductive body when the brake mode is effected.
However, Hunstable teaches an assembly (Fig. 3A-3E) wherein electrically conductive body (526) is embedded with one or more ferromagnetic cores (504) to concentrate the magnetic flux, and with considerations to mechanical strength, eddy currents, and cooling ([0040-0041]).
Therefore in view of Hunstable, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the assembly of Schmidt to have the electrically conductive body embedded with one or more ferromagnetic cores configured to increase the magnetic flux through the electrically conductive body when the brake mode is effected, in order to  concentrate the magnetic flux, with considerations to mechanical strength, eddy currents, and cooling (Hunstable; [0040-0041]).
	
	
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2015/0204399) in view of Sullivan et al. (US 2009/0186535).
In claim 21, Schmidt teaches the assembly of claim 20; furthermore Schmidt teaches wherein causing the magnetic array (6) to induce eddy currents in the electrically conductive body (12, 13) comprises reducing a distance between the magnetic array (6) and the electrically conductive body (12, 13).
Schmidt does not teach wherein the magnetic array comprises a plurality of magnets arranged circumferentially in a Halbach array.
However, Sullivan teaches (Fig. 6-8) implementing a magnetic array as a plurality of magnets arranged circumferentially in a Halbach array, in order to increase the energy density of the assembly ([0028]).
Therefore in view of Sullivan, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the assembly of Schmidt to have arrived at the claimed invention, in order to increase the energy density of the assembly (Sullivan; [0028]).
Allowable Subject Matter
Claims 4-5 and 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 4: “wherein: the plurality of magnets comprises a plurality of permanent magnets and a plurality of electromagnets; and the actuator comprises an electrical relay that turns on the plurality of electromagnets in the brake mode and turns off the plurality of electromagnets in the non-brake mode.”
Claim 7: “wherein the mechanical actuator is configured to move the stator axially towards the rotor along the rotational axis of the wheel rim to effect the brake mode and axially away from the rotor to effect the non-brake mode.”
Claim 13: “wherein: the rotor comprises the electrically conductive body; the stator comprises the magnetic array; the magnetic array comprises a plurality of magnets that are movable in a radial direction with respect to the rotational axis of the wheel rim, and; the mechanical actuator being configured to move each of the plurality of magnets radially from an outer radial position to an inner radial position to effect the brake mode, wherein a distance between each of the plurality of magnets and the rotor is greater at the outer radial position than at the inner radial position.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Svoie-Lavigueur et al. (US 2019/0135115) teaches an eddy current braking system of a wheel for a vehicle.
Yamaguchi et al. (US 2015/0300432) teaches an eddy-current retarding device having a coaxial braking assembly comprised of paired disc portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832